In his motion for rehearing the appellant contends that the search of his automobile was without "probable cause" as that term is defined in Battle v. State, 290 S.W. Rep. 763.
Everett, a deputy sheriff, testified as follows:
"Mr. Patrick (the sheriff) and myself had got in some pine tops and was waiting for Jack Blanks to come along, and the car rolled up there and stopped. We got to the car and flashed our lights. . . He was driving the car and he went to get out and threw a jug of whisky off. . . . I had not reached the car at the time he threw the whisky out. It was a gallon glass jug of whisky. . . . I got the jug of whisky and brought it back to the car and Mr. Patrick arrested him. . . . After Mr. Patrick arrested him, then we search the car and there was two jugs of whisky found in the car. It was in gallon jugs."
The opinion is expressed that the evidence adduced, which is quoted above, was clearly sufficient to justify the search of the appellant's automobile without a search warrant. The facts in evidence are deemed to bring the case within the rule announced by the Supreme Court of the United States in the case of Carroll v. United States, 267 U.S. 132, 39 Amer. Law Rep. 791; and the Texas Case of Odenthal v. State, 290 S.W. Rep. 743; and the many decisions of other states collated in the 39th Amer. Law Rep. p. 816. See also Cornelius on Search 
Seizure, note beginning at p. 188; and Blakemore on Prohibition, 3rd Ed., Sec. 984, and notes.
The motion for rehearing is overruled.
Overruled.